ORDER
Original jurisdiction is assumed. Writ of prohibition issue prohibiting Ronald E. Shaffer, District Judge, or any other assigned judge, from proceeding further in cause No. CJ-90-2232, on the docket of the District Court, Tulsa County. Service in that cause was had on Michael Burrage at the time he was performing his official duties as president of the Oklahoma Bar Association.
In re Integration of State Bar of Oklahoma, 185 Okl. 505, 95 P.2d 113 (1939), established the inherent power of this court to promulgate rules to create, control, regulate and integrate the bar of the state. That opinion established rules relative thereto which reads in part:
In the public interest, and for the advancement of the administration of justice, there is hereby created an association of the members of the bar of the State of Oklahoma.
Those court-established rules also provide for an annual meeting of the Association.
Under current rules, the Oklahoma Bar Association is an official arm of this court, when acting for and on behalf of this Court in the performance of its governmental powers and functions. At time of *1044service upon him, petitioner Burrage was performing his required duties at the annual meeting of an official arm of this court. That was in the public interest, for the administration of justice according to law and to aid this court in carrying on the administration of justice. Petitioner Bur-rage, and his law firm, are extended, in the present district court case, the same immunity found and determined in Ada Dairy Products Co. v. Superior Court, 258 P.2d 939 (Okl.1953).
HODGES, V.C.J., and DOOLIN, HARGRAVE, ALMA WILSON and SUMMERS, JJ., concur.
OPALA, C.J., and LAVENDER, SIMMS and KAUGER, JJ., dissent.